Citation Nr: 0942334	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-34 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a separate evaluation for a scar of the 
right hand hypothenar.  

2.  Entitlement to a separate evaluation for a scar of the 
right hand palmar surface of the ring finger at the distal 
interphalangeal joint.  

3.  Entitlement to a separate evaluation for a scar of the 
right hand long finger lateral surface of the distal 
interphalangeal joint.  

4.  Entitlement to a separate evaluation for a scar of the 
left hand thenar eminence and index finger.  

5.  Entitlement to a separate evaluation for a scar of the 
left hand palmar surface of the index finger.  

6.  Entitlement to a separate evaluation for a scar of the 
left hand small finger palmar surface.  

7.  Entitlement to a separate evaluation for a scar of the 
left hand hypothenar eminence.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for a right hernia repair scar.

9.  Entitlement to an initial evaluation in excess of 10 
percent for a left hernia repair scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1999 to 
November 2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).

This case has previously come before the Board.  In November 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that this appeal stems from the assignment of 
a single 10 percent evaluation assigned for scarring of the 
right hand and a single 10 percent evaluation assigned for 
scarring of the left hand at the time service connection was 
established.  The Board notes that no particular scar was 
identified in the July 2004 rating decision.  Thus, the 
issues as listed on the title page reflect the specific scars 
on the right hand and the specific scars on the left hand as 
identified on the most recent VA scar examination.  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  A right hand hypothenar scar is painful.  It does not 
cause limited motion and does not exceed 144 square inches.  

2.  A right hand palmar surface scar of the ring finger at 
the distal interphalangeal joint is painful.  It does not 
cause limited motion and does not exceed 144 square inches.  

3.  A right hand long finger scar on the lateral surface of 
the distal interphalangeal joint is painful.  It does not 
cause limited motion and does not exceed 144 square inches.  

4.  A left hand scar of the thenar eminence and index finger 
is painful.  It does not cause limited motion and does not 
exceed 144 square inches.  

5.  A left hand scar of the palmar surface of the index 
finger is painful.  It does not cause limited motion and does 
not exceed 144 square inches.  

6.  A left hand scar of the small finger palmar surface is 
painful.  It does not cause limited motion and does not 
exceed 144 square inches.  

7.  A left hand scar of the hypothenar eminence is painful.  
It does not cause limited motion and does not exceed 144 
square inches.  

8.  A right hernia repair scar is painful.  It is not 
unstable, does not cause limited motion and does not exceed 
144 square inches.  

9.  A left hernia repair scar is painful.  It is not 
unstable, does not cause limited motion and does not exceed 
144 square inches.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for a 
scar of the right hand hypothenar have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Code 7804 (as in 
effect prior to October 23, 2008).  

2.  The criteria for a separate 10 percent evaluation for a 
scar of the right hand palmar surface of the ring finger at 
the distal interphalangeal joint have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Code 7804 (as in 
effect prior to October 23, 2008).  

3.  The criteria for a separate 10 percent evaluation for a 
scar of the right hand long finger on the lateral surface of 
the distal interphalangeal joint have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Code 7804 (as in 
effect prior to October 23, 2008).  

4.  The criteria for a separate 10 percent evaluation for a 
scar of the left hand thenar eminence and index finger have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Code 7804 (as in effect prior to October 23, 2008).  

5.  The criteria for a separate 10 percent evaluation for a 
scar of the left hand palmar surface of the index finger have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Code 7804 (as in effect prior to October 23, 2008).  

6.  The criteria for a separate 10 percent evaluation for a 
scar of the left hand small finger palmar surface have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Code 
7804 (as in effect prior to October 23, 2008).  

7.  The criteria for a separate 10 percent evaluation for a 
scar of the left hand hypothenar eminence have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Code 7804 (as 
in effect prior to October 23, 2008).  

8.  The criteria for a rating in excess of 10 percent for a 
right hernia repair scar have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Code 7804 (as in effect 
prior to and after October 23, 2008).  

9.  The criteria for a rating in excess of 10 percent for a 
left hernia repair scar have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Code 7804 (as in effect 
prior to and after October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters dated in February 2004, August 2005, May 2008 
and May 2009 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The above referenced 
letters informed the claimant that additional information or 
evidence was needed to support the initial service connection 
claims and asked the claimant to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement, the claimant took 
issue with the initial ratings assigned for scars and is 
presumed be seeking the maximum benefits available under the 
law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)  
See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded A VA 
examination in March 2005 and September 2005.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected scars since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 
2009.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria & Analysis

Initially, the Board notes that there has been substantial 
compliance with the Board's remand.  Thus, the Board is able 
to proceed to a decision.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.1 (2009).

The Board notes that the criteria for rating scars were 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  In regard to hand scarring, 
the criteria in effect prior to the revision are more 
favorable to the appellant.  Thus, the Board will evaluate 
the hand scarring under the rating criteria effective prior 
to October 23, 2008.  

The Board notes that the matter in regard to the hand 
scarring stems from the appeal of the 10 percent evaluation 
assigned for a right hand scar and a 10 percent evaluation 
assigned for a left hand scar at the time service connection 
was granted in the July 2004 rating decision.  In such cases, 
the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999) see also, Hart v. Mansfield, 25 Vet. App. 505 
(2007).  

As reflected in the March 2004 VA examination report, the 
appellant sustained a de-gloving type injury of the hands as 
a result of an incident in service that occurred when he was 
attempting to come aboard after swimming.  In a July 2004 
rating decision, the AOJ established service connection for 
residual disability of the de-gloving injury, to include not 
only a right hand scar and a left hand scar under Diagnostic 
Code 7804, but also hand reflex dystrophy and assigned a 40 
percent rating for the right hand and a 30 percent rating for 
the left hand.  

The Board notes that while a single 10 percent rating was 
assigned for a right hand scar and a single 10 percent 
evaluation for a left hand scar, on VA examination in 
September 2005, three separate right hand scars were 
identified and four separate left hand scars were identified, 
all seven of which are associated with the in-service de-
gloving injury.  In that regard, the examiner identified the 
following three right hand scars: 1) a scar of the 
hypothenar, measuring 4 cm x 1 cm; 2) a scar to the right 
palmar surface of the ring finger at the distal 
interphalangeal joint, measuring 2 cm x 1 cm; and 3) a scar 
to the right long finger on the lateral surface of the distal 
interphalangeal joint, measuring 0.5 x 0.5.  In addition, the 
following four left hand scars were identified: 1) a scar of 
the left thenar eminence and index finger, measuring 4 cm x 1 
cm; 2) a scar of the left palmar surface of the index finger, 
measuring 2.5 cm x 1 cm; 3) a scar of the left small finger 
palmar surface, measuring 2 cm x 2 cm; and 4) a scar of the 
left hypothenar eminence, measuring 2.5 cm x 1 cm.  

Significantly, the examination report establishes that all 
seven identified scars of the right and left hand are 
painful.  The Board notes that under Diagnostic Code 7804, a 
10 percent evaluation will be assigned for a scar on the tip 
of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation and the rating may 
exceed the amputation value for the limited involvement.  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2).  Thus, 
the Board finds that a separate 10 percent evaluation for 
each of the seven identified hand scars is warranted.  

A rating in excess of 10 percent is not warranted for any of 
the three right hand scars or for any of the four left hand 
scars.  Under Diagnostic Code 7804, a 10 percent rating is 
highest available rating.

The Board notes that there is no evidence that the 
appellant's scars limit his motion to warrant application of 
Diagnostic 7801, scars, other than head, face, or neck, that 
are deep or that cause limited motion; or Diagnostic Code 
7805, scars, other, which are rated on limitation of function 
of the affected part.  The scars are not 144 square inches or 
greater to warrant application of Diagnostic Code 7802, 
scars, other than head, face, or neck that are superficial 
and do not cause limitation motion.  There is no evidence 
that the scar is unstable to warrant application of 
Diagnostic Code 7803, superficial, unstable scars.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  
The September 2005 VA examination report notes no limitation 
of motion and/or inflexibility in relation to the scars and 
none of the scars exceed an area of 929 sq. cm.  

A determination as to the degree of impairment requires 
competent evidence.  The appellant is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to the 
degree of impairment due to the right and left hand scars.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the September 2005 VA examination report establishing three 
painful scars of the right hand and four painful scars of the 
left hand, none of which cause limited motion or exceed 929 
sq. cm.  In Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), 
the Court held that a claims file review, as it pertains to 
obtaining an overview of a appellant's medical history, is 
not a requirement, and a review of the claims file does not 
automatically render an opinion competent or persuasive, 
noting other means by which a physician can become aware of 
critical medical facts, such as a history of treating the 
appellant for an extended period of time and/or reviewing 
pertinent medical literature.  In Nieves-Rodriguez, the Court 
indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  The Board finds the 
report of examination to be adequate with the examiner having 
provided an opinion based on objective findings and reliable 
principles.  

The evidence is in favor of a 10 percent evaluation, but no 
higher, for a scar of the right hand hypothenar; a 10 percent 
evaluation, but no higher, for a scar of the right palmar 
surface of the ring finger at the distal interphalangeal 
joint; a 10 percent evaluation, but no higher, for a scar of 
the right long finger on the lateral surface of the distal 
interphalangeal joint; a 10 percent evaluation, but no 
higher, for a scar of the left thenar eminence and index 
finger; a 10 percent evaluation, but no higher, for a scar of 
the left palmar surface of the index finger; a 10 percent 
evaluation, but no higher, for a scar of the left small 
finger palmar surface; and a 10 percent evaluation, but no 
higher, for a scar of the left hand hypothenar eminence.  

In regard to the hernia repair scars, the Board notes that 
the matters stem from the appeal of the 10 percent evaluation 
assigned for a right hernia repair scar and a 10 percent 
evaluation assigned for a left hernia repair scar at the time 
service connection was granted in the July 2004 rating 
decision.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) see also, 
Hart v. Mansfield, 25 Vet. App. 505 (2007).  

Having considered the old criteria and the criteria in effect 
from October 2008, the Board finds that neither version is 
more favorable as the competent evidence does not establish 
that either of the scars meets the criteria for a rating in 
excess of 10 percent.  The 10 percent rating for the right 
hernia repair scar and the 10 percent rating for the left 
hernia repair scar have been assigned under Diagnostic Code 
7804.  A 10 percent rating is highest available rating under 
Diagnostic Code 7804.

The Board notes that there is no evidence that either of the 
appellant's right or left hernia scars limit his motion to 
warrant application of Diagnostic 7801, scars, other than 
head, face, or neck, that are deep or that cause limited 
motion; or Diagnostic Code 7805, scars, other, which are 
rated on limitation of function of the affected part.  The 
scars are not 144 square inches or greater to warrant 
application of Diagnostic Code 7802, scars, other than head, 
face, or neck that are superficial and do not cause 
limitation motion.  There is no evidence that the scar is 
unstable to warrant application of Diagnostic Code 7803, 
superficial, unstable scars.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  The March 2005 VA 
examiner reported that while he had some tenderness of the 
scars, there were no significant findings.  Thus, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted for the right hernia repair scar or in excess of 10 
percent for the left hernia repair scar having considered the 
old and the new criteria.  

As noted above, the Veteran is competent to report his 
symptoms, to include pain.  As a layman, however, his opinion 
alone is not sufficient upon which to base a determination as 
to the degree of impairment due to the right and left hernia 
repair scars.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the VA medical opinion in regard to the degree of impairment 
due to a right hernia repair scar and a left hernia repair 
scar.  The Board notes that in Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court held that a claims file review, 
as it pertains to obtaining an overview of an appellant's 
medical history, is not a requirement.  In this case, the 
Veteran's right and left hernia repair scars were examined by 
a medical professional and the objective findings are based 
on reliable principles.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a rating in excess of 10 percent for any of the 
seven hand scars or in excess of 10 percent for a right 
hernia repair scar or in excess of 10 percent for a left 
hernia repair scar.  

The Board notes that the February 2009 rating decision 
reflects that a 100 percent combined evaluation has been 
assigned.  Thus, the issue of entitlement to a total rating 
based on individual unemployability (TDIU) is moot.  

The evidence is in favor of separate 10 percent evaluations 
for three right hand scars and separate evaluations for four 
left hand scars, effectively resulting in an increased 
evaluation of the degree of impairment due to the residual 
scarring of the right and left hand associated with the in-
service injury.  The preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for a right 
hernia repair scar and in excess of 10 percent for a left 
hernia repair scar.  Consequently, the benefits sought on 
appeal are granted, in part.  

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
appellant's service-connected scars have produced such an 
unusual or exceptional disability picture rendering 
impractical the use of the regular schedular standards.  
The Board notes that while the February 2006 VA examination 
report notes that the appellant was unemployed, the examiner 
stated that he was attending college and halfway finished 
with his degree.  In addition, the competent evidence does 
not establish that the appellant has experienced 
incapacitation or periods of hospitalization that would 
suggest that the rating schedule is insufficient for 
determining the appropriate disability rating in this case.  
Accordingly, the Board determines that referral for an 
extraschedular rating is not warranted.  As noted, the 
February 2009 rating decision reflects that a 100 percent 
combined evaluation has been assigned.  


ORDER

A separate 10 percent evaluation for a scar of the right hand 
hypothenar is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A separate 10 percent evaluation for a scar of the right hand 
palmar surface of the ring finger at the distal 
interphalangeal joint is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

A separate 10 percent evaluation for a scar of the right hand 
long finger on the lateral surface of the distal 
interphalangeal joint is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

A separate 10 percent evaluation for a scar of the left hand 
thenar eminence and index finger is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A separate 10 percent evaluation for a scar of the left hand 
palmar surface of the index finger is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A separate 10 percent evaluation for a scar of the left hand 
small finger palmar surface is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  

A separate 10 percent evaluation for scar of the left hand 
hypothenar eminence is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

A rating in excess of 10 percent for a right hernia repair 
scar is denied.  

A rating in excess of 10 percent for a left hernia repair 
scar is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


